Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Lewis Barnes appeals the district court’s orders adopting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2006) complaint and denying reconsideration. Barnes also challenges several pretrial orders denying appointment of counsel, denying extensions of time for discovery and to object to the report and recommendation, and denying recusal of the magistrate judge. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Barnes v. Dedmondt, No. 4:08-cv-00002-MBS, 2009 WL 3166576 (D.S.C. Sept. 29 & Dec. 10, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.